DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 
This action is responsive to the following communication: Applicant’s September 23, 2021 Amendment.  This action is further to the Notice of Allowance mailed October 20, 2021 and is being sent in order to correct formal issues with claim 15.  These issues are corrected in the below Examiner’s Amendment that was authorized by Applicant during a November 5, 2021 telephone interview with Applicant’s representative.

Examiner’s Amendment
Amend claim 15 as follows:
15. (Amended) A semiconductor structure, comprising:
	a metallization structure;
	a plurality of conductive pads over the metallization structure;
	a dielectric layer on the metallization structure and covers the conductive pads, the dielectric layer comprising:
a first dielectric film on the conductive pads; 
a second dielectric film on the first dielectric film; and
a third dielectric film on the second dielectric film;
a conductive oxide layer over the dielectric layer; and
an electrical connection connecting the conductive oxide layer and the conductive pads;
wherein a refractive index of the first dielectric film is smaller than a refractive index of the second dielectric film, and the refractive index of the second dielectric film is smaller than a refractive index of the third dielectric film.



 
Allowable Subject Matter

Claims 1-15 and 18-22 are allowed.
  
The following is a statement of reasons for the indication of allowable subject matter: the previously applied rejections under 35 U.S.C 103, based on Izuha (U.S. Published Patent Application No. 20110108705 A1) in view of Lee (U.S. Published Patent Application No. 20110057279 A1) and based on Izuha in view of Lee and further in view of Zilbauer (U.S. Published Patent Application No. 20150083464 A1), are .  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Carpenter whose telephone number is (571)270-5140.  The examiner can normally be reached on Monday through Friday from 9AM to 5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached at (571)272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Robert K Carpenter/Primary Examiner, Art Unit 2826